

117 SRES 61 ATS: Honoring the life, achievements, and legacy of the Honorable George Pratt Shultz. 
U.S. Senate
2021-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 61IN THE SENATE OF THE UNITED STATESFebruary 13, 2021Mr. Sullivan (for himself, Mr. Van Hollen, Mr. Hagerty, Mr. Inhofe, and Mrs. Feinstein) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life, achievements, and legacy of the Honorable George Pratt Shultz. Whereas, on December 13, 1920, the Honorable George Pratt Shultz was born in New York City as the only child of Margaret Lennox and Birl Earl Shultz;Whereas, upon graduating cum laude from Princeton University with a major in economics and a minor in public and international affairs in 1942, Shultz joined the Marines and nobly served his country as a captain with a Marine anti-aircraft unit deployed with the United States Army’s 81st Infantry Division to the Pacific for the bitterly fought Battle of Angaur in the Palau Islands;Whereas, following the war, Shultz earned a doctorate in industrial economics from the Massachusetts Institute of Technology, where he taught in the Department of Economics and at the Sloan School of Management until taking leave to serve on President Eisenhower’s Council of Economic Advisors;Whereas Shultz then went on to join the University of Chicago as Dean of the Graduate School of Business from 1962 until 1968;Whereas Shultz left academia to honorably serve our country in a number of critical economic positions, including as Secretary of Labor, the country’s first Director of a modernized Office of Management and Budget (OMB), and Secretary of Treasury;Whereas, during his time at the Department of the Treasury, Shultz co-founded the Library Group, which helped coordinate follow-up to the abolishment of the gold standard and the Bretton Woods system and develop what would eventually become the Group of Seven or the G–7, an important forum that has strengthened international economic and security policy by regularly bringing together the world's advanced economies to assess global trends and tackle pervasive and crosscutting issues;Whereas Shultz served as Secretary of State from 1982 to 1989 and was directly involved in bringing Russian President Mikhail Gorbachev and President Reagan together through a process based upon mutual and verifiable trust, thereby allowing them to reach agreement on the Intermediate-Range Nuclear Forces Treaty (INF Treaty), which eliminated ground-launched ballistic and cruise missiles with ranges of between 500 and 5,500 kilometers, and to initiate negotiations to reduce long-range strategic nuclear arms;Whereas, during his tenure as Secretary of State, Shultz had a strong and mutually supportive relationship with the career Foreign Service, which he relied heavily on to advance key international initiatives and attain foreign policy achievements of the Reagan Administration;Whereas Shultz recognized the need to better prepare a new generation of diplomatic service officers, whether Foreign or Civil Service, and ensured the creation of what became the George P. Shultz National Foreign Affairs Training Center (NFATC), thus expanding short-term skills training to hundreds of ever more diverse Department of State and Federal Government personnel;Whereas, upon returning to private life in 1989, Shultz became a Distinguished Fellow at Stanford University’s Hoover Institution, wrote and edited several books, and received the Presidential Medal of Freedom, along with more than a dozen other awards and prizes;Whereas, in his later years, Shultz passionately advocated for a world without nuclear weapons; andWhereas Shultz recently called for the strengthening and modernization of the professional education and training of our career diplomats: Now, therefore, be it That the Senate—(1)honors the life, achievements, and legacy of the Honorable George Pratt Shultz;(2)celebrates the statesmanship that consistently characterized Shultz’s life;(3)acknowledges Shultz’s published concern for rebuilding and strengthening American diplomacy and its home institution, the Department of State by creating a School of Diplomacy at the National Foreign Affairs Training Center;(4)commends to future generations Shultz’s example as a patriot and public servant both in war and in the pursuit of a more peaceful, prosperous, and cooperative world order;(5)extends its deepest condolences and sympathy to the family of the Honorable George Pratt Shultz; and(6)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the family of the Honorable George Pratt Shultz.